Case: 20-50642     Document: 00515743214          Page: 1    Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 12, 2021
                                   No. 20-50642                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julio Cardenas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:11-CR-151-1


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Julio Cardenas, federal prisoner # 38417-180, has appealed from the
   district court’s denial of his motion for appointment of counsel to assist with
   a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). He has
   moved this court for the appointment of counsel. Also, he moves this court
   for compassionate release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50642        Document: 00515743214          Page: 2    Date Filed: 02/12/2021




                                      No. 20-50642


             We must examine the basis of our jurisdiction, sua sponte, if needed.
   Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We only have jurisdiction
   over an appeal from (1) a decision that is final under 28 U.S.C. § 1291; (2) a
   decision that is deemed final due to a jurisprudential exception or that has
   been properly certified as final under Federal Rule of Civil Procedure 54(b);
   and (3) interlocutory orders that are of the type noted in 28 U.S.C. § 1292(a),
   or that have been certified for appeal by the district court in accordance with
   28 U.S.C. § 1292(b). Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th
   Cir. 1993).
             The order denying Cardenas’s motion to appoint counsel is not a final
   order, see Askanase, 981 F.2d at 810, and does not fall within any of the classes
   set forth in § 1292(a), see § 1292(a). Further, the district court did not certify
   the decision for appeal under Rule 54(b) or § 1292(b). See Fed. R. Civ.
   P. 54(b); § 1292(b). The order also is not appealable under the collateral
   order doctrine. See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978);
   see also Flanagan v. United States, 465 U.S. 259, 260 (1984); accord Williams
   v. Catoe, 946 F.3d 278, 279-81 (5th Cir. 2020) (en banc). Therefore, we lack
   jurisdiction to consider Cardenas’s instant appeal from the district court’s
   order denying his motion for appointment of counsel. See Askanase, 981 F.2d
   at 810.
             Cardenas cites no authority, statutory or otherwise, by which an
   appellate court may reduce a federal prisoner’s sentence in the first instance
   under these circumstances, and we are aware of none. Thus, his motion for
   a compassionate release is unavailing. We express no opinion on the merits
   of his motion for compassionate release pursuant to § 3582(c)(1)(A) that is
   pending in the district court.




                                           2
Case: 20-50642   Document: 00515743214         Page: 3   Date Filed: 02/12/2021




                                No. 20-50642


         Accordingly, we DISMISS the appeal for want of jurisdiction. The
   motion for appointment of counsel is DENIED as moot. The motion for
   compassionate release likewise is DENIED.




                                     3